[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: DEFENDANT'S APPEAL FROM FAMILY SUPPORTMAGISTRATE DECISION (256)
On November 6, 1997, the Family Support Magistrate heard the defendant's motion to modify dated August 23, 1997. The motion sought to modify the order entered August 7, 1997.
On February 2, 1998, by stipulation of the parties, this court conducted an evidentiary hearing to determine if the abode service of the plaintiff's motion documents made on July 14, 1997 was properly done. The court ruled that the abode service was valid. That oral ruling is incorporated herein by reference as part of the disposition.
The court has reviewed the transcript of the hearing before the magistrate and finds there is ample basis for the conclusion drawn by the magistrate in evaluating the defendant's credibility that "His testimony is totally worthless." Transcript, p. 38.
In response to a question from the magistrate the defendant testified that he lived by himself (Transcript, p. 13). At Monday's hearing he introduced evidence establishing that Cress CT Page 1342 Aguspina has lived in his apartment for about the last three years.
The defendant's appeal is dismissed.
Harrigan, J.